DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III (claims 3-16) in the reply filed on 11/04/2022 is acknowledged.
Claims 1-16 are currently pending.
Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/04/2022.

Claims 3-16 have been examined on their merits.


Claim Objections
Claims 8, and 11-16 are objected to because of the following informalities:  
Claims 8 and 11-16 recite the acronym “MSCs”. It is customary that acronyms are spelled out at their first appearance in the claims for purposes of clarity. It appears that Applicant is intending to refer to the “mesenchymal multipotent stromal cells” of claims 3, 7 and 10 (as is consistent with Applicant's specification at page 2 lines 15-27) and this is how the claims will be interpreted for examination purposes.

Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, this claim is dependent upon claim 4 and further includes “wherein the sepsis or severe sepsis is secondary to an inflammatory lung condition”. This indicates claim 5 has an option between sepsis and severe sepsis. However, claim 4 on which claim 5 depends requires wherein the sepsis is severe sepsis and thus claim 5 should also be limited to severe sepsis as well. Thus, the metes and bounds of claim 5 are unclear and indefinite.
Regarding claim 10, the phrase “for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

For examination purposes the limitations of “at day 1 and day 3” are interpreted as not part of the claimed invention.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3-4, 7-8, 11-16 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Delgado et al (WO 2010/015929-from IDS filed 08/14/2020).
Delgado teaches a method of treating sepsis by administering mesenchymal stem cells, including severe sepsis (page 2 lines 20-27, page 31 claim 4). Delagado include wherein the MSCs are derived from adipose tissue (page 31 claim 7), are allogeneic (page 32, claim 21), are administered in a pharmaceutically acceptable carrier (page 32 claim 14), are administered systemically (page 32 claim 15), by various methods include intravenously (page 32 claim 19) and in conjunction with a therapeutic agent (page 33, claims 24-28). Delgado teaches that the population of cells administered is at least about 50% MSCs (page 9 lines 20-29, page 31 claims 9-10) and that the MSCs may express one or more of the markers CD9, CD 10, CD 13, CD29, CD44, CD49A, CD51, CD54, CD55, CD58, CD59, CD90 and CD105 (page 10 lines 6-9, pages 31 claims 9-10 ).Delgado teaches wherein the cells are at least 50% MSCs (page 11) and wherein the MSCs do not express Factor VIII, alpha-actin, desmin, S-100, keratin, CD11b, CD11c, CD 14, CD45, HLAII, CD31, CD34, CD45, STRO-1 and CD133 (pages 11-12, pages 31-32 claims 11-12).
Therefore the teaching of Delgado anticipates Applicant’s invention as claimed.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3-4, 7-8, 10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Caplan et al (US 2014/0134140-from IDS filed 08/14/2020).
Regarding claims 3-4, 7-8, 10 and 13-16, Caplan teaches a method of treating microbial infections in a subject by administering a therapeutically effective amount of MSCs (mesenchymal stem cells, aka mesenchymal stromal cells, aka multipotent stem cells) and an antimicrobial agent (abstract, page 1 para 7-8). Caplan teaches wherein the patient (subject) is human (page 4 para 40). The tissue source of the MSCs is taught to include adipose tissue (page 5 para 56) and may be allogeneic or autologous (page 5 para 55). The MSCs are administered in multiple doses (repeatedly) (page 6 para 66), in a pharmaceutically acceptable carrier (page 3 para 37), administered to a subject systemically by intravenous injection, either alone or in combination with an antimicrobial agent (page 7 para 80).
The specific combination of features claimed is disclosed within the broad genera of patient types, microbial infection types, cell types and administration types taught by Caplan, but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any specific teaching to select this specific combination of variables, anticipation cannot be found.
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSA v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (/d.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is... a person of ordinary creativity, not an automaton.” /d. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected various combinations of patient types, microbial infection types, cell types and administration types from within the disclosure of Caplan to arrive at methods and compositions “yielding no more than one would expect from such an arrangement”.
Therefore the teachings of Caplan et al render obvious Applicant’s invention as claimed.


Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over  Caplan et al (US 2014/0134140-from IDS filed 08/14/2020) as applied to claims 3-4, 7-8, 10 and 13-16 above, and further in view of Rachael Rettner (Live Science 2010-from IDS filed 08/14/2020).
	Regarding claims 5-6, Caplan renders obvious the claimed method as described above, and also teaches wherein the subject is afflicted with pneumonia-induced sepsis (sepsis secondary to an inflammatory lung condition) which is caused by gram positive or gram-negative pathogens (page 7 para 132) and these pathogens are taught to cause severe chronic pneumonia and sepsis (page 14 para 129 and page 15 para 131).  
However, Caplan does not specifically describe an embodiment wherein the patient is a human subject suffering from sepsis that is secondary to an inflammatory lung condition.
Rettner teaches that sepsis has a long term impact for older adults (Title). Humans are indicated as the patient type (page 2 paragraph 4, “older Americans’). Rettner teaches that sepsis occurs when the body’s normal immune system response, known as inflammation, gets out of control and that it can start as a reaction to an infection such as pneumonia (page 2, Immune system in overdrive, paragraph 6).
Therefore one of ordinary skill in the art would have been motivated to include human patients suffering from pneumonia-induced sepsis (Sepsis caused by and secondary to an inflammatory lung condition) in the method of Caplan because Rettner teaches that sepsis occurs when the body’s normal immune system response, known as inflammation, gets out of control and that it can start as a reaction to an infection such as pneumonia (page 2, Immune system in overdrive, paragraph 6).One of ordinary skill in the art would have had additional motivation and a reasonable expectation of success because Caplan test their method on a model that includes mammalian subjects that have pneumonia-induced sepsis (page 7 para 132).
Therefore the combined teachings of Caplan et al and Rachael Rettner render obvious Applicant’s invention as claimed.


Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over  Caplan et al (US 2014/0134140-from IDS filed 08/14/2020) as applied to claims 3-4, 7-8, 10 and 13-16 above, and further in view of Pittenger et al (WO 2005/093044-from IDS filed 08/14/2020).
The teachings of Caplan et al render obvious the claimed invention as described above, but are silent with regard to the number of cells per kg of body weight.
Pittenger teaches methods of treating inflammatory diseases by administering mesenchymal stem cells (abstract) and specifically for the treatment of sepsis (page 6 last paragraph to page 7). Pittenger teaches wherein the cells are administered in an amount of 1 x 105 cells / kg to about 1 x 107 cells/kg, preferably from 1 x 106 to 5x106 cells/kg (page 5, 2nd paragraph).
One of ordinary skill in the art would have been motivated to use the dosage range described in Pittenger for the method of Caplan because Pittenger indicates that this is a suitable range for the administration of mesenchymal stem cells for various diseases, including sepsis. The ranges in Pittenger overlap with the claimed ranges and therefore render them obvious. One of ordinary skill in the art would have had a reasonable expectation of success because both Caplan and Pittenger (page 4, 2nd paragraph) are treating human patients with sepsis by administering mesenchymal stem cells.
Therefore the combined teachings of Caplan et al and Pittenger et al render obvious Applicant’s invention as claimed.


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Caplan et al (US 2014/0134140-from IDS filed 08/14/2020) as applied to claims 3, 4, 7-8, 10 and 13-16 above, and further in view of Delgado et al (WO 2010/015929-from IDS filed 08/14/2020).
Claim 11 is drawn to the method of claim 3 and further includes wherein at least about 50% of the MSCs express one or more of CD9, CD 10, CD 13, CD29, CD44, CD49A, CD51, CD54, CD55, CD58, CD59, CD90 and CD105.
Claim 12 is drawn to the method of claim 3 and further includes wherein at least about 50% of the MSCs do not express the markers Factor VIII, alpha-actin, desmin, S- 100, keratin, CD11b, CD11c, CD 14, CD45, HLAII, CD31, CD34, CD45, STRO-1 and CD133.
The teachings of Caplan et al render obvious the claimed invention as described above, but are silent with regard to the MSC markers.
Delgado teaches a method of treating sepsis by administering mesenchymal stem cells (page 2 lines 20-27). Delgado teaches that the population of cells administered is at least about 50% MSCs (page 9 lines 20-29) and that the MSCs may express one or more of the markers CD9, CD 10, CD 13, CD29, CD44, CD49A, CD51, CD54, CD55, CD58, CD59, CD90 and CD105 (page 10 lines 6-9).Delgado teaches wherein the cells are at least 50% MSCs (page 11) and wherein the MSCs do not express Factor VIII, alpha-actin, desmin, S-100, keratin, CD11b, CD11c, CD 14, CD45, HLAII, CD31, CD34, CD45, STRO-1 and CD133 (pages 11-12).
One of ordinary skill in the art would have been motivated to select at least an MSC composition that is at least 50% MSCs with the marker expression described in Delgado in the method of Caplan because Delgado teaches that these MSCs with this marker expression are suitable and beneficial for the treatment of sepsis. One of ordinary skill in the art would have had a reasonable expectation of success because both Caplan and Delgado are administering MSCs for the treatment of sepsis.
Therefore the combined teachings of Caplan et al and Delgado et al render obvious Applicant’s invention as claimed.



Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1631



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1631